McDonald, J.,
dissenting.
The plaintiff in error was indicted for simple larceny, and was convicted. He moved in arrest of judgment, and for a new trial. The presiding Judge in the Court below refused both motions, and the defendant below excepted. One of the grounds incorporated in one of the said motions was predicated on the following state of facts :
The plaintiff in error was presented for the offence by the grand jury, who charged it to have been committed in the year 1857. On this presentment the Solicitor General arraigned the prisoner, who pleaded not guilty. Afterwards the Solicitor General made out an indictment, charging the offence to have been committed in the year one thousand tight hundred and fifty-five, and transferred to it, without the consent of the prisoner or his counsel, the arraignment and plea made on the presentment, and refused to arraign the defendant^on the indictment thus madejout.
There was certainly no issue made up, in fact, between the State of Georgia and the prisoner on the indictment on which he was put on his trial. The Solicitor General had transferred and put on it an arraignment made on another accusation of the grand jury. It was not identical, for the. offences are charged to have been committed in different *526years. It is said, that though a day and year must be alleged in every indictment, time is not material. It is true that the Solicitor General may generally prove a day different from that laid in the indictment, but still “ the time must be stated with such certainty, that no doubt can be entertained as to the period really intended.” 1 Chitty’s Cr.Law 218. It is therefore bad “ to state the crime to be committed on the feast of St. Peter, because there are two feasts of that name, and both have additions to distinguish them. Ib. If the grand jury in England had charged a crime to have been ■committed on one of these feasts, could the attorney for the crown make out an indictment thereon, and insert the other, provided the statute law of that country was like our own ?
The prisoner not having been arraigned on the indictment, he was deprived of a most important legal right, that of demurring to the indictment, pleading to the jurisdiction of the Court, in abatement, or of filing a special plea in bar. It certainly, according to my judgment, would have been a good plea that no accusation had ever been made against Mm by the grand jury, for the offence charged in the bill of indictment. .Before the contrary can be held, it must be maintained, that if the attorney for the State have two indictments against the same prisoner for horse stealing, both found by the grand jury at the same term of the Court, one for stealing ahorse in 1855 and the other for stealing ahorse in 1857, he may sustain the latter by proof of the stealing in 1855, and the former by proof of the stealing in 1857. If an innocent person were thus accused, such a proceeding would be most oppressive, and might lead to his, unjust conviction. .
The grand jury in this case, "accused the prisoner with ' Raving committed the offence in 1857. He was arraigned, and pleaded not guilty to the accusation, and when put on his trial, he finds himself charged by the Solicitor General with having committed an offence two years before, in re*527speet to which there is no accusation of the grand jury, and to which he had never pleaded.
I cannot give my sanction to the proceeding, and think the judgment of the Court below ought to be reversed.